 



Exhibit 10.2
FIRST AMENDMENT TO LEASE
I. PARTIES AND DATE.
     This First Amendment to Lease (the “Amendment"') dated, June 7, 2005, is by
and between THE IRVINE COMPANY (“Landlord"'), and BROADCOM CORPORATION, a
California corporation (“Tenant”).
II. RECITALS.
     On December 29, 2004, Landlord and Tenant entered into a lease (“’Lease”)
for space in the University Research Park (as more particularly defined in the
Lease).
     Landlord and Tenant are also parties to the following-described two
(2) leases: (i) that certain lease dated August 7, 1998, as amended, for
premises located at 16205,16215 and 16255 Alton Parkway, Irvine, California, and
(ii) that certain lease dated August 1, 2000, as amended, for premises located
at 41,43,47 and 49 Discovery, Irvine, California (collectively, the “Spectrum
Leases”).
     Landlord and Tenant each desire to modify the Lease and the Spectrum Leases
to make such modifications as are set forth in “III. MODIFICATIONS” next below.
III. MODIFICATIONS.
     A. Spectrum Leases Holdover.
          (i) The penultimate sentence of Section 22.10(a) of the Lease is
hereby deleted in its entirety, and substituted therefor shall be the following:
“Any such holdover by Tenant shall be subject to all of the terms of the
Spectrum Leases, and the monthly base rent payable by Tenant, from the date of
the commencement of the hold-over until that date which is forty-five (45) days
after the Commencement Date of the last Phase of the Premises to be delivered by
Landlord in accordance with Section 3.1 of this Lease (the “Permitted Holdover
Period”), shall be the amount of One Dollar Sixty-Five Cents ($1.65) multiplied
by the rentable square footage of the portion of the Spectrum Premises subject
to Tenant’s holdover, as appropriately prorated for any full buildings
relinquished.”
          (ii) Notwithstanding finding any contrary provision of the Spectrum
Leases, Tenant shall not be liable to Landlord for any consequential damages
arising from Tenant’s occupancy of all or a portion of the Spectrum Premises
prior to the expiration of the Permitted Holdover Period, and the holdover
provisions under Section 22.10 of the Lease shall supersede any contrary
provisions of the Spectrum Leases relating to Tenant’s occupancy during the
Permitted Holdover Period.
IV. GENERAL
     A. Effect of Amendments. The Lease and the Spectrum Leases shall remain in
full force and effect except to the extent that they are modified by this
Amendment.

 



--------------------------------------------------------------------------------



 



     B. Entire Agreement. This Amendment embodies the entire understanding
between Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.
     C. Counterparts. If this Amendment is executed in counterparts, each is
hereby declared to be an original; all, however, shall constitute but one and
the same amendment. In any action or proceeding, any photographic, photostatic,
or other copy of this Amendment may be introduced into evidence without
foundation.
     D. Defined Terms. All words commencing with initial capital letters in this
amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless
they are otherwise defined in this Amendment.
     E. Corporate and Partnership Authority. If Tenant is a corporation or
partnership, or is comprised of either or both of them, each individual
executing this Amendment for the corporation or partnership represents that he
or she is duly authorized to execute and deliver this Amendment on behalf of the
corporation or partnership and that this Amendment is binding upon the
corporation or partnership in accordance with its terms.
V. EXECUTION
     Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.

     
LANDLORD:
  TENANT:
 
   
THE IRVINE COMPANY
  BROADCOM CORPORATION,
 
  a California corporation
 
   
By /s/ Steven M. Case
  By /s/ William J. Ruehle
Steven M. Case, Senior Vice President
  Name: William J. Ruehle
Leasing, Office Properties
  Title: Vice President & CFO
 
   
By /s/ Christopher J. Popma
   
Christopher J. Popma, Vice President
   
Operations,Office Properties
   

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO LEASE
     THIS SECOND AMENDMENT TO LEASE (“Amendment”) is entered into as of April 9,
2007, by and between IRVINE COMMERCIAL PROPERTY COMPANY LLC, a Delaware limited
liability company (formerly know as Irvine Commercial Property Company, a
Delaware corporation) (“Landlord”) and BROADCOM CORPORATION, a California
corporation (“Tenant”).
RECITALS
     A. Landlord and Tenant entered into that certain Lease (University Research
Park — Phases XII & XIII [GL]) dated as of December 29, 2004 (the “Original
Lease”) pursuant to which Landlord leased to Tenant certain buildings to be
constructed in Irvine, California as more particularly described in the Original
Lease.
     B. The Original Lease was amended by that certain First Amendment to Lease
dates as of June 7, 2005. The Original lease as amended by the First Amendment
is referred to collectively as the “Lease.” Capitalized terms not specifically
defined in the Amendment are used as defined in the Lease.
     C. The purpose of this Amendment is to grant to Tenant certain license
rights subject to the terms, covenants and conditions set forth below.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged and upon and subject to the terms
and conditions set forth in this Amendment, the parties agree as follows:
     1. Grant of License Rights. Concurrently with the execution of this
Amendment, Landlord is entering into an Encroachment Agreement with The Regents
of the University of California, a California corporation (“Ground Lessor”), a
copy of which is attached as Schedule 1 to this Amendment (the “Encroachment
Agreement”). Pursuant to the Encroachment Agreement, Ground Lessor has granted
Landlord a license to use and occupy the property identified on Exhibit “A” of
the Encroachment Agreement (the “Licensed Area”). Landlord hereby grants to
Tenant a non-exclusive, revocable license to the Licensed Area for a term which
is equal to the Term of the Lease, as extended, subject to the Encroachment
Agreement and to the terms and conditions of this Amendment. Landlord is in the
process of constructing certain improvements consisting of roadway and related
improvements at the areas shown on Exhibit “B” of the Encroachment Agreement in
the License Area (“Licensed Area Improvements”) for Tenant’s benefit. The
Licensed Area Improvements have been/are being processed as a “Change(s)” to the
“Core and Shell Improvements” pursuant to the applicable provisions of
Section 2.07 of the Work Letter attached to the Lease. From and after the
“Commencement Date” of the Lease, Tenant shall be responsible to reimburse
Landlord, as a “Site Cost” pursuant to the applicable provisions of Section 4.2
of the Lease, for the actual out-of-pocket costs incurred by Landlord in
fulfilling all obligations of Landlord under the Encroachment Agreement with
respect to the Licensed Area Improvements including without limitation the
obligation to obtain all required permits and to operate and maintain the
Licensed Area Improvements in accordance with applicable law. In addition, the
Licensed Area shall be deemed an addition to the Common Areas described in the
Lease and subject to the terms, covenants and conditions of the Lease including
but not limited to the indemnity and insurance obligations of Article X of the
Lease.
     2. Restoration Licensed Area Improvements. Upon a termination of the
Encroachment Agreement by Ground Lessor pursuant to the provisions of Section 2
of the Encroachment Agreement, Landlord shall remove the Licensed Area
Improvements and shall restore the Licensed Area as more

1



--------------------------------------------------------------------------------



 



particularly specified in Exhibit “C” to the Encroachment Agreement, and Tenant
shall reimburse Landlord for Landlord’s actual out-of-pocket costs of such
removal and restoration (collectively the “Restoration Costs”). During the Term
of the Lease as extended, Landlord agrees not to exercise its right to terminate
the Encroachment Agreement pursuant to the provisions of Section 2 of the
Encroachment Agreement. Upon a termination of the Encroachment Agreement by
Ground Lessor pursuant to the provisions of Section 5 of the Encroachment
Agreement, Landlord shall remove the Licensed Area Improvements and shall
restore the Licensed Area as more particularly specified in Exhibit “C” to the
Encroachment Agreement at its sole cost and expense and without any
reimbursement of such costs by Tenant.
     3. Notices of Breach. Landlord shall promptly deliver to Tenant a copy of
any notice of breach of Landlord’s obligations under the Encroachment Agreement
delivered by Ground Lessor.
     4. Conflict/Reaffirmation. In the event of any conflict between the terms
of the Lease and the terms of the Encroachment Agreement, the terms of the
latter shall prevail. Except to the extent specifically modified by this
Amendment, the Lease remains in full force and effect. In the event of any
inconsistency between the terms of the Lease and the terms of this Amendment,
the terms of the latter shall prevail.
     IN WITNESS WHEREOF, this Amendment has been executed as of the date set
forth above.

                      LANDLORD:       TENANT:    
 
                    IRVINE COMMERICIAL PROPERTY       BROADCOM CORPORATION,    
COMPANY LLC,       a California corporation     a Delaware limited liability
company                
 
                   
By
  /s/ Clarence W. Barker       By:   /s/ Ken Venner    
 
                   
 
  Clarence W. Barker       Its:   Ken Venner, Senior Vice President    
 
  President and Chief Executive Officer           and Chief Information Officer
   
 
              4/18/07    
 
                   
By
  /s/ E. Valijean Wheeler                
 
                   
 
  E. Valijean Wheeler                
 
  Senior Vice President                

2



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO LEASE
     THIS THIRD AMENDMENT TO LEASE (“Amendment”) is entered into as of April 9,
2007 by and between IRVINE COMMERCIAL PROPERTY COMPANY LLC, a Delaware limited
liability company (formerly known as Irvine Commercial Property Company, a
Delaware corporation) (“Landlord”) and BROADCOM CORPORATION, a California
corporation (“Tenant”).
RECITALS
     A. Landlord and Tenant entered into that certain Lease (University Research
Park — Phases XII & XIII [GL]) dated as of December 29, 2004 (the “Original
Lease”) pursuant to which Landlord leased to Tenant certain buildings to be
constructed in Irvine, California as more particularly described in the Original
Lease.
     B. The Original Lease was amended by that certain First Amendment to Lease
dates as of June 7, 2005, and by that certain Second Amendment to Lease dated as
of April 9, 2007. The Original Lease as amended by the aforementioned First
Amendment and Second Amendment is referred to collectively as the “Lease.”
Capitalized terms not specifically defined in this Amendment are used as defined
in the Lease.
     C. The purpose of this Amendment is to confirm the “Commencement Date” and
“Expiration Date” of the Lease, subject to the terms, covenants and conditions
set forth below.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged and upon and subject to the terms
and conditions set forth in this Amendment, the parties agree as follows:
     1. Buildings. The provisions of Item 1 of the Basic Lease Provisions of the
Lease, and of Exhibit A attached to the Lease, are hereby amended to provide
that the “Building” and the “Buildings” shall be re-designated as follows for
all purposes of the Lease:

      Building   Building Address
“A”
  5260 California Avenue, Irvine, CA
“B”
  5270 California Avenue, Irvine, CA
“C”
  5290 California Avenue, Irvine, CA
“D”
  5300 California Avenue, Irvine, CA
“E”
  5271 California Avenue, Irvine, CA
“F”
  5281 California Avenue, Irvine, CA
“G”
  5291 California Avenue, Irvine, CA
“H”
  5301 California Avenue, Irvine, CA

     2. Commencement Date. The provisions of Section 3.1 of the Lease are hereby
amended to provide that the “Commencement Date” for all purposes of the Lease
shall occur in two Phases, as follows:

      Buildings   Commencement Date
E, F, G and H
  March 19, 2007
A, B, C and D
  April 2, 2007

1



--------------------------------------------------------------------------------



 



     3. Expiration Date. The provisions of Item 5 of the Basic Lease Provisions
and of Section 3.1 of the Lease are hereby amended to provide that the
“Expiration Date” for all purposes of the Lease shall be May 31, 2017, subject
to Tenant’s extension rights as provided in Section 3.4 of the Lease.
     4. Conflict/Reaffirmation. Except to the extent specifically modified by
this Amendment, the Lease shall remain in full force and effect. In the event of
any inconsistency between the terms of the Lease and the terms of this
Amendment, the terms of the latter shall prevail.
     IN WITNESS WHEREOF, this Amendment has been executed as of the date set
forth above.

                      LANDLORD:       TENANT:    
 
                    IRVINE COMMERCIAL PROPERTY       BROADCOM CORPORATION,    
COMPANY LLC,       a California corporation     a Delaware limited liability
company                
 
                   
By:
  /s/ Clarence W. Barker       By:   /s/ Ken Venner    
 
                   
 
  Clarence W. Barker,                
 
  Executive Vice President       Its:   Ken Venner, Senior Vice President and  
 
 
              Chief Information Officer    
 
              4/18/07    
 
                   
By:
  /s/ W. Valjean Wheeler                
 
                   
 
  E. Valjean Wheeler,                
 
  President                
 
  Office Properties                

2